11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

William R. Hickey,                              * From the 35th District Court
                                                 of Brown County,
                                                 Trial Court No. CV1709388.

Vs. No. 11-18-00088-CV                          * August 8, 2019

Vanderbilt Mortgage and Finance, Inc.,          * Memorandum Opinion by Bailey, C.J.
                                                  (Panel consists of: Bailey, C.J.,
                                                  Stretcher, J., and Wright, S.C.J.,
                                                  sitting by assignment)
                                                  (Willson, J., not participating)


      This court has inspected the record in this cause and concludes that
there is no error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is in all things affirmed.